Case 1:19-mc-00145-TSC Document 97-2 Filed 06/08/20 Page 1 of 11
                                                                   1075
Case 1:19-mc-00145-TSC Document 97-2 Filed 06/08/20 Page 2 of 11
                                                                   1076
Case 1:19-mc-00145-TSC Document 97-2 Filed 06/08/20 Page 3 of 11
                                                                   1077
Case 1:19-mc-00145-TSC Document 97-2 Filed 06/08/20 Page 4 of 11
                                                                   1078
Case 1:19-mc-00145-TSC Document 97-2 Filed 06/08/20 Page 5 of 11
                                                                   1079
                       Case 1:19-mc-00145-TSC Document 97-2 Filed 06/08/20 Page 6 of 11
                                                                                                                                                          1080




                                                              INVESTIGATION REPORT                                                            No.
     17 Was a standard comparison performed?                                                                                                      Yes
         Standard comparison performed using standard concentration and area of previously approved standard. No observed issues.                  12/03/19
     18 Were any reagents, solutions or standards expired?                                                                                        No
     19 Are there any environmental factors, such as temperature, that occurred during the testing process that may have affected the No
         test?
     20 Who is the analyst involved with the investigation?                                                                                       Yes
                         12/03/19
     21 Record batch date and date handed off to OOS group.                                                                                       Yes
         Batched: 12/03/19
         Handed to OOS: 12/03/19
               12/03/19
     22 Additional findings or comments.                                                                                                          Not Applicable
Section 3B: Laboratory Investigation Review (Completed by OOS                     )
     1 Who are the technical reviewers involved with the investigation?                                                                           Yes
                            12/04/19
     2 For high OOS results, has potential co-elution been evaluated by PDA analysis?                                                             Not Applicable
     3 Does review of the chromatography indicate degradation/anomolies/poor peak shape?                                                          No
     4 Do the requested salt form, tested and reported salt form agree?                                                                           Yes
     5 Does the specification range match the USP monograph and/or customer notes?                                                                Yes
     6 For multi-active samples, do other active results support the failure? If yes, document which active(s) and the result(s).                 Not Applicable
     7 For time studies, does historical data the support the failure?                                                                            Not Applicable
     8 Is this a diversion monitoring sample?                                                                                                     No
     9 Is this an adverse event sample?                                                                                                           No
     10 Is this a training or process check sample?                                                                                               No
     11 Is this a mixing study? If yes, include results for each sample location.                                                                 No
     12 If a bag volume was performed, is the result 15% more or 15% less than the specified volume?                                              Not Applicable
     13 Are other lots effected by root cause of this OOS investigation? If yes, provide lot numbers or OOS numbers.                              Not Applicable
     14 Has an internal error been identified?                                                                                                    No
     15 Does the investigation support a retest/reprep?                                                                                           No
     16 If retesting, add retest instruction.                                                                                                     Not Applicable
     17 Record          and next calibration date for all equipment used in retesting.                                                            Not Applicable
     18 Additional findings or comments.                                                                                                          No
Section 3C: Investigation Summary (Completed by the OOS                    )
     1 Review customer history. If sufficient data, add review to investigation.                                                                  Yes
         Customer email sent.           12/04/19
     2 Was customer formula reviewed for investigation?                                                                                           Yes
                12/04/19
     3 Were any errors identified in the formula that would explain the OOS result?                                                               No
     4 Is there a known issue with the storage conditions/container-closure system of the sample?                                                 No
     5 Does the customer have a OOS testing protocol?                                                                                             No
     6 Has the customer been informed of the results? If grossly OOS (<50% or >150% of target) verbal notification is required by an              Yes
         investiation analyst.
         Customer email sent.           12/04/19
     7 Has the customer failed to respond within 5 business days? If yes, NA remainder of 3C and close in investigation.                          No
     8 Does the customer accept the results?                                                                                                      No
     9 Does the customer dispute the results?                                                                                                     No
     10 Does the customer request a retest/reprep?                                                                                                Yes
         Customer requested retesting.            12/18/19
     11 If customer requested retest, record retesting plan.                                                                                      Yes
         triplicate retesting alongside a reinjection of the original HPLC vial, original sample preparation, and a redilution of the original stock solution.     12/18/19
     12 Record all equipment           and calibration dates used during customer requested retesting.                                            Yes
                     , cal due 08/2020.             , cal due 02/2020.              , cal du e02/2020.      12/18/19
     13 Record any additional DOE or hypothesis studies performed.                                                                                Yes
         4th confirmation test performed to confirm the triplicate retest results.            12/18/19


Version:4     Effective Date 11/17/2019                                         Page 2 of 5                                                          2/3/2020 3:43:00 PM
                      Case 1:19-mc-00145-TSC Document 97-2 Filed 06/08/20 Page 7 of 11
                                                                                                                                                       1081




                                                          INVESTIGATION REPORT                                                               No.
 SECTION 4: Customer Communication
No.          Status        Action                                                                                              Assigned To         Action Due Date
             Closed                                                                                                                                12/17/2019
                           Dear              503B,

                           This email is to notify you that Pentobarbital Sodium 50mg/mL Injectable Lot: 11
                           has been tested and (Pentobarbital Sodium) resulted out of the established specification
                           (OOS). The results are 90.1% of target (45.1 mg/mL) compared to the specification of 92.0 -
                           108.0 %.

                           Per our internal procedures, an investigation was opened and the laboratory and technical
                           reviews have been completed. During this review we have evaluated all chromatographic
                           conditions including the integration and method parameters, sample preparation
                           calculations, sample preparation glassware, standard preparation and formula where
                           applicable. At this time, we have not identified an internal error.

                           To take the next step in the investigation, please contact us to learn more about this result
                           or for assistance with potentially identifying a root cause Please notify us within 5 business
                           days. You can reach all of our investigation analysts by replying to this email or sending an
                           email to the following address:                                         . If a response is not
                           received, we will post the result and complete the investigation.

                           If additional testing is requested and the results confirm the original OOS, each test will be
                           charged at the standard billing rate. If the investigation indicates that a laboratory error is
                           the root cause of the OOS, no additional charges will be billed beyond a single retest.

                           For more information regarding our OOS Investigation process, please follow the following
                           link:


                           Thank you,
             Closed        Hello,                                                                                                                  12/17/2019

                           Retesting for Pentobarbital Sodium 50mg/mL Injectable - 11              has been completed.
                           The summary of the results are below.

                           Original result: 90.1%
                           Reinjection of the original HPLC vial (for investigational purposes only) : 93.0% (46.5 mg/mL)
                           Reinjection of the original sample prep (for investigational purposes only) : 90.5% (45.3
                           mg/mL)
                           Redilution of the original stock solution (for investigational purposes only) : 90.6% (45.3
                           mg/mL)
                           Retest 1 (same container): 96.8% (48.4 mg/mL)
                           Retest 2 (same container): 96.4% (48.2 mg/mL)
                           Retest 3 (same container): 97.0% (48.5 mg/mL)

                           We believe the triplicate retesting results do not confirm the original result. A 4th retest will
                           be added to confirm the retest results. You can expect results within 3 business days. Please
                           let me know if you have any questions.

                           Thank you,
             Closed        Hello,                                                                                                                  12/20/2019

                           Retesting for Pentobarbital Sodium 50mg/mL Injectable - 11              has been completed.
                           The summary of the results are below.

                           Original result: 90.1%
                           Reinjection of the original HPLC vial (for investigational purposes only) : 93.0% (46.5 mg/mL)
                           Reinjection of the original sample prep (for investigational purposes only) : 90.5% (45.3
                           mg/mL)
                           Redilution of the original stock solution (for investigational purposes only) : 90.6% (45.3
                           mg/mL)
                           Retest 1 (same container): 96.8% (48.4 mg/mL)
                           Retest 2 (same container): 96.4% (48.2 mg/mL)
                           Retest 3 (same container): 97.0% (48.5 mg/mL)

                           We believe the triplicate retesting results do not confirm the original result. A 4th retest will
                           be added to confirm the retest results. You can expect results within 3 business days. Please
                           let me know if you have any questions.

                           Thank you,




Version:4   Effective Date 11/17/2019                                       Page 3 of 5                                                            2/3/2020 3:43:00 PM
Case 1:19-mc-00145-TSC Document 97-2 Filed 06/08/20 Page 8 of 11
                                                                   1082
                   Case 1:19-mc-00145-TSC Document 97-2 Filed 06/08/20 Page 9 of 11
                                                                                          1083




                                          INVESTIGATION REPORT                  No.
 SECTION 8: Final Technical and Quality Assurance Reviews
Test Level Technical Review(s) By:                          On:
                                                            12/12/2019
                                                            12/17/2019
                                                            12/4/2019
Final Quality Assurance IR Review
Investigation Electronically Signed By:

                                          12/23/2019




Version:4   Effective Date 11/17/2019                  Page 5 of 5                    2/3/2020 3:43:00 PM
        Case 1:19-mc-00145-TSC Document 97-2 Filed 06/08/20 Page 10 of 11
                                                                                                                                       1084




                                                                                   U.S. Department of Justice
                                                                                   Federal Bureau of Prisons

                                                                                   North Central Regjonal Office


 Office of the Regional Director                                                   Kansas City, KS 66101

                                                                                   March 10, 2020



MEMORANDUM FOR Ken Hyle
                                  ~            ral

FROM :
                                      t! ·i1
SUBJECT:                              General Guidelines for Compounding and Testing Pentobarbital
                                      Sod ium for Use in Executions

Department of Justice regulations authorize the Director of the Federal Bureau of
Prisons (BOP) to select the date and time and the lethal substance for federal
executions . 28 C.F.R. § 26 .3(a)(1 ), (a)(4). BOP currently has the ability to acquire the
active pharmaceutical ingredient (API) for pentobarbital sodium from a domestic bulk
manufacturer. BOP also cu rrently works with a pharmacy (the Pharmacy) to store the
API until BOP requests the Pharmacy to compound it into an injectable solution
appropriate for use in executions. The Pharmacy is registered as a Human Drug
Compounding Outsourcing Facility under Section 503B of the Food , Drug , and
Cosmetics Act (FDCA) , 21 U.S.C .A. § 353b .1 Such facilities ordinarily must comply with
Current Good Manufacturing Practice (CGMP) requirements , are inspected by the Food
and Drug Administration (FDA) , and must meet certain other cond itions , such as
reporting adverse events.2 The FDA's CGMP regulations require the Pharmacy to
subject samples from each batch of compounded injectable solution it produces to
quality assurance testing by an independent laboratory to ensure that the batch meets
appropriate specifications and statistical quality control criteria before it is released . To
date , the Pharmacy has worked with two independent laboratories to conduct such
quality assurance testing , which determines whether samples from the same batch of

1 In the event BOP no longer wo rks with a 503B facility, or works with a differe nt 503B fa cility, to compound the API into an injecta ble
solution , BOP may revi se these gu idelines as appropriate .
2 It is the Government's position that th e FDCA is inappl ica ble to lethal injection drugs and th at th e FDA has no jurisdicti on over such
drugs. Nevertheless , BOP understands that as a 503B registered pha rmacy, the Pharmacy intends to com ply with all CG MP
requirem ents, includ ing quality assurance testing , fo r the pentobarbital injectable solution its compoun ds fo r BOP. In addition , BOP
believes it prude nt to en sure that the injectable pentobarbita l solution produced by the Pharmacy passes quality ass urance testing
before ii is used in executions.
     Case 1:19-mc-00145-TSC Document 97-2 Filed 06/08/20 Page 11 of 11
                                                                                        1085




injectable solution have returned values within the applicable ranges for pH,
potencyipurity, particulate count, sterility, and bacterial'endotoxin. Although expedition
         '
is sometimes   possible, BOP understands that in the ordinary course, it takes
approximately two to three weeks from the time the Pharmacy receives BOP's order to
compound, test, and ship the injectable solution to BOP.
           '
To ensure that quality assurance testing is completed and the results are verified by
BOP prior to a scheduled execution, BOP will follow the below guidelines, subject to
unforeseen circumstances and to the discretion of the BOP Director:
           '
           '
   1. BOP will use a given batch of injectable solution compounded by the Pharmacy if
      it; is already available for use. Injectable solution is "available for use" if (1) its
      e_xpiration date has not passed; (2) it has passed quality assurance testing
      c·onducted by at least one independent laboratory; and (3) BOP has received a
      copy of the written laboratory report confirming the same.

   2. All portions of the quality assurance testing generally should be completed by the
      same independent laboratory. If any portion of the quality assurance testing
      returns a value outside of the applicable range, a different independent
      laboratory may perform the same test (e:g., pH, potency/purity, particulate count,
      sterility, or bacterial endotoxin) on samples from the same batch. If the second
      independent laboratory's testing returns a result within the applicable range,
      samples of the same batch will be re-tested by the first laboratory. If the
      subsequent retesting by the first laboratory yields a result within the applicable
      range and both the initial laboratory and the Pharmacy are satisfied that the
      initial failure is a false result, BOP may use the batch in an execution.

   3. If no injectable solution is available for use, BOP will determine whether API
      needs be produced by the bulk manufacturer, and if it does, BOP will order a
      sufficient quantity. Such request shall be made as soon as practicable, ordinarily
      within eighty (80) days prior to the scheduled execution.
       '
   4. If the Pharmacy has a sufficient quantity of API, BOP will request that the
      Pharmacy compound the API into injectable solution. Any such request should
      occur sixty (60) days prior to the scheduled execution, or as close to sixty (60)
      days as practicable. If multiple executions are scheduled relatively close in time,
      efforts may be made, to the extent practicable, to compound the API in a volume
      iarge enough for those executions.
      ''
      '
   5. pnce   the Pharmacy compounds the API into injectable pentobarbital solution,
      BOP will ask the Pharmacy to ensure that it is available for use at least thirty (30)
      days prior to the scheduled execution, or as close to thirty (30) days as
      practicable.
